PER CURIAM.
Robert L. Bradford appeals from an order of the United States District Court for the Southern District of New York, Sylvester J. Ryan, J., dismissing his complaint, which sought damages of $3 million on allegations that defendants Birdie Amsterdam, a Justice of the Supreme Court of the State of New York, Sidney Feldshuh, a court-appointed referee, and Edward Pious, a court-appointed receiver, criminally conspired to deprive him of property without due process of law. This appeal is an outgrowth of litigation in the state courts, fully described in Bradford Audio Corp. *283v. Pious, 392 F.2d 67 (2d Cir. 1968), which involved some of the same issues now raised before us. We have examined the record in that case, of which we take judicial notice, and the record in the appeal now before us, and we conclude that the district judge properly dismissed appellant’s complaint.